Exhibit 11: OIL-DRI CORPORATION OF AMERICA AND SUBSIDIARIES Computation of Earnings Per Share (in thousands except for per share amounts) Three months Ended January 31, Six months Ended January 31, Net income available to stockholders $ Less: Distributed and undistributed earnings allocated to nonvested stock ) (7 ) ) ) Earnings available to common shareholders $ Shares Calculation Average shares outstanding –Basic Common Average shares outstanding –Basic Class B Common Potential Common Stock relatingto stock options Average shares outstanding – Assuming dilution Net Income Per Share:Basic Common $ Net Income Per Share:Basic Class B Common $ Net Income Per Share:Diluted $ 1
